Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 9/24/21 is acknowledged.  Claims 21-130 were canceled.  Claims 1-20 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements submitted on 9/24/21 and 10/25/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. 
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the 
Prior Art Rejection
The prior art rejection is maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abate et al. (“Abate,” US Pub. No. 2014/0026968, previously cited).
As to claims 1 and 19, Abate discloses an apparatus in fig. 1A to 5, for example, for collecting microfluidic entities, comprising: a first microfluidic channel (e.g., any microfluidic channel such as an inlet microfluidic channel) and a second microfluidic channel (e.g., any microfluidic channel such as the daughter microfluidic channel), each of the channels fluidly connecting a first location and a second location (e.g., any of the regions shown in figs. 1A to 5), wherein the first microfluidic channel comprises a 
As to claims 2-4, see e.g., [0057] et seq.
As to claims 5-9, see e.g., [0045] et seq.
As to claims 10-11, see figs. 1A to 5 and claim interpretation above. 
As to claim 12, see e.g., [0011] et seq.

As to claim 15, see e.g., [0070] et seq.
As to claim 16, see e.g., [0028] et seq.
As to claim 17, see claim interpretation above. 
As to claim 18, see e.g., [0066] et seq.
As to claim 20, see e.g., [0006] et seq.
Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Abate does not specifically disclose a collection chamber, the Office respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the term, “collection chamber,” has no special definition in applicant’s specification, and thus, is interpreted under the broadest reasonable interpretation standard.  Under the broadest reasonable interpretation standard, in light of applicant’s specification, Abate properly reads on the claimed “collection chamber” because part of the first microfluidic channel, for example, a daughter channel or a region of the daughter channel below reference numeral 51 in fig. 2 collects one or more droplets from the parent droplet.  See e.g., [0026] et seq. of Abate.  Furthermore, with regard to the interpretation of the claimed . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  



/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



12/31/2021